DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: examination of the instant claims has yielded a multitude of relevant references in the gasification and pyrolysis art. And while many of the features of the instant claims are separately known, no one reference teaches all the limitations of at least claim 1 nor is there means or motivation to combine the references to include all of the features.
Claim 1 recites a sluice for choke-feeding carbonaceous material to a pyrolysis zone of a reactor. Zerkalov ‘699 discloses such a sluice and process as well as heating a bed in the pyrolysis zone. But the claims also recite a lower lying hot upper oxidation zone beneath the pyrolysis zone, an upper reduction zone in which char bed is formed, and a lower lying hot lower oxidation zone beneath a lower reduction zone. Schwarz ‘262, Potgieter ‘874, Patel ‘777, and Fetters ‘702 all disclose tiered zones in an upright gasifier but not that oxygen is provided at the temperatures recited in the locations recited in combination with collecting slag and/or metal melt at the CO/CO2 volume ratio recited in the location recited. It should be noted that the instant specification establishes that the claimed CO/CO2 ratio is a volume ratio. Kohl ‘958 discloses a CO to CO2 volume ratio above 5 but fails to disclose many of the other remaining features. In summary, there is no motivation in the prior art of record to combine all the steps claimed in the manner claimed. The application is subsequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IMRAN AKRAM/Primary Examiner, Art Unit 1725